Citation Nr: 1124087	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction from 20 percent to 10 percent for cervical spine degenerative disease was proper.

2.  Whether the reduction from 20 percent to a noncompensable rating for right C6 radiculopathy is proper.

3.  Whether the reduction from 10 percent to a noncompensable rating for a cervical spine fusion scar is proper.

4.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease prior to April 28, 2010 and in excess of 20 percent beginning on July 1, 2010.

5.  Entitlement to a rating in excess of 10 percent for rotator cuff repair of the right shoulder with arthritis.

6.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative joint disease.

7.  Entitlement to a compensable rating for right C6 radiculopathy.

8.  Entitlement to a compensable rating for a cervical spine fusion scar.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

10.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include bipolar disorder and a mood disorder, and to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to February 1984, November 2002 to August 2003 and August 2004 to February 2005.  He also had service in the Reserves and National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision (continued by a July 2007 rating decision) of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the Veteran's claim for service connection for depression, to include as secondary to service-connected disability.

The Veteran also appeals from an April 2008 rating decision which denied his claims for an increased rating for a lumbar spine disability and a right shoulder disability.  This rating decision proposed a reduction in rating for his cervical degenerative disc disease, right C6 radiculopathy and his cervical spine fusion scar.  In addition, this rating decision denied his claim for TDIU.  The proposed reductions were implemented in an October 2008 Decision Review Officer (DRO) decision.

A July 2010 rating decision assigned a temporary total rating for the Veteran's lumbar spine disability between April 28, 2010 and July 1, 2010.

The Veteran testified at a DRO hearing in June 2008 and before the undersigned at a November 2010 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

The Board notes that the Veteran's claim for service connection for depression was denied by a September 2006 rating decision.  Under 38 C.F.R. § 3.156(b) (2010), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA treatment records, to specifically include a May 2007 psychiatric history and physical, were received within 1 year of the September 2006 rating decision.  These records contain evidence of a diagnosis of a new mental disorder, namely mood disorder.  With consideration of 38 C.F.R. § 3.156(b) and the filing of a timely substantive appeal after the January 2009 issuance of a statement of the case, the Board finds that September 2006 rating decision is on appeal.  Additionally, a February 2010 Report of General Information specified that the Veteran was not claiming service connection for PTSD and that he was withdrawing this claim to conduct more research.  In light of this statement, the Board finds that this issue is not on appeal as a part of the acquired psychiatric disorder.  Based on the foregoing, the Board has characterized the claim for service connection for a psychiatric disorder as noted above.

Furthermore, additional evidence pertinent to the claim on appeal was submitted in November 2010 and subsequent to the issuance of the August 2009 and September 2009 supplemental statements of the case (SSOCs).  Because this evidence was accompanied by a waiver of RO consideration, which was signed by the Veteran in November 2010, the Board will consider this evidence, as appropriate.  
See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to an increased rating for a lumbar spine disability, entitlement to an increased rating for a right shoulder disability, entitlement to TDIU, and entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include bipolar disorder and a mood disorder, and to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the VARO.


FINDINGS OF FACT

1.  The 20 percent rating for cervical spine degenerative disc disease had been in effect for less than five years at the time of the October 2008 DRO decision that decreased the rating to 10 percent.

2.  The evidence at the time of the October 2008 DRO decision implementing the rating reduction as to the cervical spine degenerative disc disease disclosed improvement in the disability and reduction was in accordance with all applicable laws and regulations.

3.  Throughout the course of this appeal, the Veteran's cervical spine degenerative disc disease manifested by flexion limited to 45 degrees with X-ray evidence of arthritis and subjective complaints of pain; the record was negative for flexion that was greater than 15 degrees but not greater than 30 degrees, combined cervical range of motion that was not greater than 170 degrees, muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour, X-ray evidence of arthritis in two joints, intervertebral disc syndrome, doctor prescribed bedrest, upper extremity neurological impairments or additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination or flare-ups.

4.  The 20 percent rating for right C6 radiculopathy had been in effect for less than five years at the time of the October 2008 DRO decision that decreased the rating to noncompensably disabling.

5.  The evidence at the time of the October 2008 DRO decision implementing the rating reduction as to the right C6 radiculopathy disclosed improvement in the disability and reduction was in accordance with all applicable laws and regulations.

6.  Throughout the course of this appeal, the Veteran's right C6 radiculopathy manifested by subjective complaints of pain that radiated into the right shoulder throughout the course of this appeal; the record was negative for objective evidence of right upper extremity radiculopathy.

7.  The 10 percent rating for a cervical spine fusion scar had been in effect for less than five years at the time of the October 2008 DRO decision that decreased the rating to noncompensably disabling.

8.  The evidence at the time of the October 2008 DRO decision implementing the rating reduction as to the cervical spine fusion scar disclosed improvement in the disability and reduction was in accordance with all applicable laws and regulations.

9.  Throughout the course of this appeal, the Veteran's cervical spine fusion scar manifested by subjective complaints of pain, adherence and a characteristic of disfigurement throughout the course of this appeal; the record was negative for objective evidence of a superficial scar, an unstable scar, a painful scar or one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The reduction of the rating for cervical spine degenerative disc disease from 
20 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.      §§ 3.105, 3.344 (2010).

2.  The criteria for rating in excess of 10 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40. 4.45, 4.59, 4.71a, 4.124(a), Diagnostic Codes (DCs) 5003, 5010, 5235-5243 (2010).

3.  The reduction of the rating for right C6 radiculopathy from a 20 percent rating to a noncompensable rating was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2010).

4.  The criteria for a compensable rating for right C6 radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.124a, DC 8510 (2010).

5.  The reduction of the rating for a cervical spine fusion scar from 10 percent to a noncompensable rating was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.    §§ 3.105, 3.344 (2010).

6.  The criteria for a compensable rating for a cervical spine fusion scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.118, DCs 7800, 7803, 7804 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a January 2008 letter with regards to his claims for service connection for cervical spine degenerative disc disease, right C6 radiculopathy and a cervical spine fusion scar, among other claims.  This letter provided notice as to what evidence was required to substantiate his claims.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The January 2008 preadjudication letter notified the Veteran that information or evidence could be submitted to substantiate his claims for an increased rating and provided specific examples.  This letter stated that such evidence could include a statement discussing the Veteran's disability symptoms from people who have witnessed how they affect him.  It also notified the Veteran that he may submit statements from his employers regarding the impact of his conditions on his ability to work.  

An October 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claims.  The timing deficiency with regard to the October 2008 letter was cured by the readjudication of the increased rating claims via the January 2009 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, Social Security Administration (SSA) records, a form completed by a prior employer, VA treatment records and various private treatment records have been obtained.  He has been afforded a VA examination and sufficient medical opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Although the Veteran has indicated that he disagrees with both the assigned rating and the reduction in rating for the instant disabilities, he has not alleged that these 3 service-connected disabilities have worsened since his last examination. 

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  
See 38 C.F.R. § 3.159(c)(1).  Hence, the Board may adjudicate the Veteran's claims on the basis of the current record.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the November 2010 hearing, the issues were identified.  The undersigned asked the Veteran questions regarding his current treatment and suggested the submission of recent VA treatment records (which have been associated with the record).  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and the opportunity to present evidence or argument at a personal hearing.  38 C.F.R. 
§ 3.105(e), (i) (2010).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a), (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

38 C.F.R. § 3.344 states as follows:

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  

(c) The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.


Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Cervical Spine Degenerative Disc Disease Reduction and Increased Rating Claim

The rating reduction for the Veteran's cervical spine degenerative disc disease was proposed in an April 2008 rating decision and implemented in an October 2008 DRO decision, effective January 1, 2009.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

The 20 percent rating for cervical spine degenerative disc disease was assigned in an August 2005 rating decision following a grant of service connection.  The effective date for that award was August 5, 2004.  As the rating reduction to 10 percent was effective January 1, 2009, the 20 percent rating was in effect for less than five years and provisions of 38 C.F.R. § 3.344(a),(b) do not apply.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; for muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or for vertebral body fracture with the loss of 50 percent or more of the height.  38 C.F.R. § 4.71a; DC 5237-5242.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

Spinal degenerative arthritis can also be rated as degenerative arthritis under 
DC 5003.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.

A July 2005 QTC examination reflects the Veteran's complaints of constant neck pain that traveled into his right extremity.  This pain was burning, sharp and sticking in nature and rated as "10/10."  The pain comes on by itself and was relieved by rest and medication.  Physical examination revealed tenderness of the C5, 6, 7 and right paracervical area.  There was also evidence of radiating pain on movement of the neck to the interscapular area on the right and muscle spasm of the right paracervical muscles.  There was no ankylosis.  Flexion was to 30 degrees with pain beginning at 25 degrees, extension was to 30 degrees with pain beginning at 25 degrees, bilateral lateral flexion was to 30 degrees with pain beginning at 25 degrees and bilateral lateral rotation was to 50 degrees with pain beginning at 
45 degrees.  Joint functioning was additionally limited by pain following repetitive use but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner noted that he was unable to make a determination without resorting to speculation on the amount such factors additionally limited the joint function in degrees following repetitive use.  An accompanying cervical spine X-ray reveals arthritis.  Following this examination, a diagnosis of cervical spine degenerative disc disease was made.  The subjective factor of this disability was pain and the objective factor was an abnormal X-ray.

Complaints of chronic neck pain were reported in a January 2008 VA treatment note.

A February 2008 QTC examination reflects the Veteran's reports of neck stiffness and weakness which was worse with activity.  Physical examination was negative for muscle spasms or tenderness.  Flexion was to 45 degrees, extension was to 
45 degrees, bilateral lateral flexion was to 45 degrees and bilateral lateral rotation was to 80 degrees.  After repetitive use, there were "zero" degrees of additional limitation of motion and pain had the major functional limitation.  Motion was not additionally limited by fatigue, weakness, lack of endurance and incoordination following repetitive use.  His posture was within normal limits and his gait was abnormal with a limp to avoid weight on the right.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Following this examination, a diagnosis of cervical spine degenerative disc disease was made.  Symptoms included subjective complaints of neck pain as well as objectively painful and restricted neck range of motion.

An undated addendum to the February 2008 QTC examination clarified that there was no additional limitation of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The statement that there was additional limitation of joint function by zero degrees is generated when the examiner inputs a "zero" into the field which asks about the number of degrees of additional limitation after repetitive motion testing was performed.

The Veteran testified during a June 2008 DRO hearing that he had difficulty moving his neck to the left but did not have difficulty looking up and down.

In a January 2009 notice of disagreement (NOD), the Veteran stated that his neck had not improved and that he was being evaluated to determine whether another surgery was warranted.  He argued that his rating should be increased due to his multiple surgeries.

An April 2009 VA cervical spine X-ray reveals multilevel degenerative changes that were most prominent at levels C2-C4 with mild neuroforaminal narrowing at these levels.  Surgical changes with anterior fusion of levels C5 through C7 were noted with anatomic alignment maintained.  There was no evidence of hardware failure, fracture or dislocation.

During his November 2010 hearing, the Veteran testified that he experienced constant neck pain.

The August 2005 rating decision which granted service connection and assigned an initial rating of 20 percent was based on a July 2005 QTC examination, specifically the finding that cervical flexion was limited to 30 degrees with pain beginning at
25 degrees.

The rating reduction was based on a February 2008 QTC examination as well as a review of VA treatment records.  The QTC examiner noted the Veteran's reports of neck stiffness and weakness.  On physical examination, flexion was to 45 degrees and the combined cervical range of motion was 340 degrees.  The VA treatment records documented a complaint of neck pain in January 2008.

The February 2008 QTC examination and the treatment records show that there was improvement in the disability.  The February 2008 QTC examination was at least as full and complete as the July 2005 QTC examination.  No VA examination was conducted after the February 2008 examination with regard to this cervical spine disability.  The competent medical evidence revealed cervical flexion of 45 degrees (i.e., greater than 30 degrees).  His combined cervical range of motion was 
340 degrees.  This is considered full range of motion of the cervical spine for VA purposes.  See Note (2), 38 C.F.R. § 4.71a.  The examiner found no evidence of muscle spasms.  An abnormal gait was noted, but this was not indicated to stem from muscle spasms (as none were noted) or severe guarding.  In light of this, the February 2008 QTC examination disclosed improvement and the rating reduction was warranted.  38 C.F.R. § 3.344(c).

The rating decision and statement of the case show that the RO considered the contents of the record both prior to the February 2008 QTC examination and since that examination.  Accordingly, the Board must conclude that the record demonstrated improvement in the cervical spine degenerative disc disease and that the reduction was in accordance with law and was proper.

The Board will now consider where a rating excess of 10 percent is warranted after the reduction.  A rating in excess of 10 percent for this cervical spine disability would require flexion that was greater than 15 degrees but not greater than 30 degrees, that the combined cervical range of motion not greater than 170 degrees, that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour or for X-ray evidence of arthritis in two joints.  38 C.F.R. § 4.71a, DCs 5003, 5235-5242.  As noted in the February 2008 VA examination, the Veteran's cervical spine disability manifested by flexion limited to 45 degrees with X-ray evidence of arthritis and subjective complaints of pain.  Although the February 2008 QTC examiner noted an abnormal gait, the physical examination was negative for muscle spasms in the cervical spine.  

Consideration of a higher rating under the criteria for intervertebral disc syndrome is not warranted based.  The record does not establish that the Veteran has been diagnosed with this disability.  In addition, there is no evidence of physician prescribed bedrest or reported periods of incapacitation attributable to the Veteran's cervical spine disability to warrant a rating in excess of 10 percent.  38 C.F.R. 
§§ 4.71(a), 4.124(a), DC 5243.

Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was not found during physical examination, and there is no indication that the Veteran's subjective reports of pain caused functional loss sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  
A rating in excess of 10 percent for cervical spine degenerative disease is therefore not warranted for any period during the course of this appeal.  38 C.F.R. § 4.71a, DCs 5003, 5237-5242; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Cervical Spine Radiculopathy Reduction and Increased Rating Claim

The rating reduction for the Veteran's right C6 radiculopathy was proposed in an April 2008 rating decision and implemented in the October 2008 DRO decision, effective January 1, 2009.  These decisions met the requirements of 38 C.F.R. 
§ 3.105(e).

The 20 percent rating for right C6 radiculopathy was assigned in an August 2005 rating decision following a grant of service connection.  The effective date for that award was August 5, 2004.  As the rating reduction to 10 percent was effective January 1, 2009, the 20 percent rating was in effect for less than five years and provisions of 38 C.F.R. § 3.344(a),(b) do not apply.

The Veteran's right C6 radiculopathy is currently rated by analogy under the diagnostic code for paralysis of the upper radicular group (fifth and sixth cervicals), DCs 8599-8510.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

For impairments related to the major extremity in the upper radicular group (fifth and sixth cervicals), a 20 percent rating is warranted for mild incomplete paralysis.  A 40 percent rating is warranted for moderate incomplete paralysis and a 50 percent rating is warranted for severe incomplete paralysis.  Where paralysis is complete, as all shoulder and elbow movements are lost or severely affected while hand and wrist movement are not affected, a 70 percent rating is warranted.  38 C.F.R.           § 4.124a, DC 8510.

A July 2005 QTC examination reflects the Veteran's reports of neck pain that radiated into his right upper extremity.  He was right-hand dominant.  Physical examination reveals evidence of radiating pain on movement of the neck into the right interscapular area as well as evidence of muscle spasm in the right paracervical muscles.  Motor function of the upper extremities was abnormal with a weak right wrist extensor at "4/5."  Sensory function was abnormal with a right C4 dermatome as well as deficits of the right thumb, right index finger and right lateral long finger.  Following this examination, a diagnosis of right C6 radiculopathy was made.

A January 2008 VA treatment note indicates that motor strength was 4/4 in the bilateral upper extremities.

Physical examination conducted in a February 2008 QTC examination revealed no evidence of radiating pain on movement of the cervical spine with no evidence of muscle spasm.  Motor function and sensory function of the upper extremities were within normal limits.  Bilateral upper extremity reflexes reveals biceps jerk to be 2+ and triceps jerk to be 2+.  The Veteran had reported being right-hand dominant.  Following this examination, the examiner noted that there were no findings of radiculopathy.

In a January 2009 NOD, the Veteran stated that he continued to have pain in his neck and shoulder and that the finding in the VA examination that there was no radiculopathy was erroneous.

The August 2005 rating decision which granted service connection and assigned an initial rating of 20 percent was based on a July 2005 QTC examination, specifically the findings of a sensory deficit in the right thumb, right index finger, right lateral long finger and motor weakness of the right radial wrist extension.

The rating reduction was based on a February 2008 QTC examination as well as a review of VA treatment records.  This examination noted the Veteran's subjective reports that the pain traveled into his right shoulder.  The Veteran had range of motion of the right should to 180 degrees, with pain occurring at 90 degrees.  It was noted that his right should joint function was limited by repetitive use causing pain.  It was also noted that the right shoulder was not limited by fatigue, weakness, lack of endurance, or incoordination.  The examination report reflects that "the above additionally limit joint function by 0 degrees."  As previously noted, an undated addendum to the February 2008 QTC examination clarified that there was no additional limitation of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination and "the above" refer to pain, fatigue, weakness, lack of endurance and incoordination.

The February 2008 QTC examination and the treatment records show that there was improvement in the disability.  The February 2008 QTC examination was at least as full and complete as the July 2005 QTC examination.  No VA examination was conducted after the February 2008 examination with regard to the instant cervical radiculopathy.  The clinical evidence is negative for cervical radiculopathy.  As the February 2008 QTC examination disclosed improvement, the rating reduction was warranted.  38 C.F.R. § 3.344(c).

The rating decision and statement of the case show that the RO considered the contents of the record both prior to the February 2008 QTC examination and since the examination.  Accordingly, the Board must conclude that the record demonstrated improvement in the right C6 radiculopathy and that the reduction was in accordance with law and was proper.

The Board will now consider whether a compensable rating is warranted after the reduction was effectuated.  A compensable rating for radiculopathy of the upper extremity would require mild incomplete paralysis.  The record reflects the Veteran's subjective complaints of pain that radiated into his right shoulder but was negative for objective evidence of radiculopathy.  Neurological examination conducted during the February 2008 QTC examination found sensory function to be within normal limits and upper extremity biceps jerk and triceps jerk to be 2+ bilaterally.  The subsequent clinical evidence was negative for objective findings of radiculopathy.  The Board notes that the Veteran reported that the objective findings in the February 2008 examination were "erroneous" and that he is competent and credible to report his subjective symptoms.  However, the Board finds that his subjective complaints of radiculopathy are outweighed by the February 2008 examination, which was conducted by a physician, finding no objective evidence of such symptoms as well as the subsequent clinical evidence making no such findings.  The Board find that the competent medical evidence, provided by a person trained in medicine (the February 2008 examination report indicates a medical doctor completed the examination), to be probative and to carry the most weight.  A compensable rating is therefore not warranted for any period during the course of this appeal.  38 C.F.R. § 4.124a, DC 8510; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Cervical Spine Fusion Scar Reduction and Increased Rating Claim

The rating reduction for the Veteran's cervical spine fusion scar was proposed in an April 2008 rating decision and implemented in the October 2008 DRO decision, effective May 1, 2009.  These decisions met the requirements of 38 C.F.R. 
§ 3.105(e).

The 10 percent rating for a cervical spine fusion scar was assigned in an April 2006 rating decision following a grant of service connection.  The effective date for that award was January 10, 2006.  As the rating reduction to 10 percent was effective January 1, 2009, the 10 percent rating was in effect for less than five years and provisions of 38 C.F.R. § 3.344(a),(b) do not apply.

The Board notes that the diagnostic criteria under which the Veteran's cervical spine fusion scar was rated were revised during the course of this appeal.  The criteria (Diagnostic Codes 7800-05) for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran's claim was pending before October 23, 2008 and he has not requested review under the revised diagnostic codes, the scar disability at issue will only be evaluated under the rating criteria effective prior to that date.  Id.

Disfiguring facial, neck or head scars are rated under DC 7800.  A 10 percent disability rating is warranted where one characteristic of disfigurement is present.   A 30 percent disability evaluation is warranted where there is visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).

For purposes of disability ratings, the eight characteristics of disfigurement include: a scar five or more inches in length; a scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 1 (2007).

Superficial and unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2007).  A superficial scar that was painful on examination warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2007).    

An unstable scar is one where, for any reason, there was frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note 1 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note 2 (2007).  

Physical examination conducted during a February 2006 QTC examination notes a scar on the front of the left side of the Veteran's neck that was seven cm by 0.5 cm.  This scar was slightly depressed without edema, inflammation, tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture or secondary limitation of adjacent structures.  There was not coverage of an area larger than six square inches and this scar was not a burn scar.

A February 2008 QTC examination noted the presence of an anterior cervical fusion scar measuring four cm by 0.1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  Following this examination, a diagnosis of a cervical spine fusion scar was made.  There were subjective complaints of a scar and objective findings of a scar.

In a January 2009 NOD, the Veteran stated that the findings on the recent VA examination that his scar was not painful or unstable or that there were no characteristics of disfigurement were incorrect.

The April 2006 rating decision which granted service connection and assigned an initial rating of 10 percent was based on a February 2006 QTC examination, specifically the findings of that the scar was slightly depressed.

The rating reduction was based on a February 2008 QTC examination as well as a review of VA treatment records.  The QTC examination noted the presence of a scar but was negative for abnormal texture.

The February 2008 QTC examination and the treatment records show that there was improvement in the disability.  The February 2008 QTC examination was at least as full and complete as the February 2006 QTC examination.  No VA examination was conducted after the February 2008 examination with regard to the instant disability.  The clinical evidence was also negative for a neck scar with characteristics of disfigurement.  As the February 2008 QTC examination disclosed improvement, the rating reduction was warranted.  38 C.F.R. § 3.344(c).

The rating decision and statement of the case show that the RO considered the contents of the record both prior to the February 2008 QTC examination and since that examination.  Accordingly, the Board must conclude that the record demonstrated improvement in the cervical spine fusion scar and that the reduction was in accordance with the law and was proper.

The Board will now consider whether a compensable rating is warranted for the scar after the reduction became effective.  A compensable rating for the Veteran's cervical spine fusion scar would require the presence of at least one characteristic of disfigurement, a superficial and unstable scar or a superficial scar that was painful on examination.  The February 2008 QTC examination noted the presence of a level anterior fusion scar but was negative for characteristics of disfigurement, including a scar five or more inches in length, a scar at least one-quarter inch wide at widest part, an elevated or depressed scar on palpation, an adherent scar, hypopigmentation, hyperpigmentation, abnormal skin texture, the loss of underlying soft tissue or skin that was indurated and inflexible.  The Board notes that the Veteran reported that the objective findings in the February 2008 examination were "erroneous" and that he is competent to report his subjective symptoms.  However, his subjective complaints of a painful, adherent scar with characteristics of disfigurement are outweighed by the February 2008 examination, which was conducted by a physician, finding no objective evidence of such symptoms as well as the subsequent clinical evidence making no such findings.  A compensable rating is therefore not warranted for any period during the course of this appeal.  38 C.F.R. § 4.118, DCs 7800, 7803, 7804 (2007); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's cervical spine degenerative disc disease, right C6 radiculopathy and cervical spine fusion scar manifested as described above during the course of the appeal.  The Veteran's complaints of neck pain and stiffness, to include such radiating, are contemplated by the General Rating Formula for Diseases and Injuries of the Spine, as explicitly noted.  Regarding the cervical scar, the February 2008 VA examination report reflects no tenderness, disfigurement, ulceration adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, and abnormal texture.  Hence, the Veteran's symptoms and complaints have been contemplated by the schedular criteria and referral for consideration of an extraschedular rating is not warranted.

	(CONTINUED ON NEXT PAGE)

ORDER

The reduction in the rating for cervical spine degenerative disc disease was proper, and restoration of the 20 percent rating is denied.

Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease is denied.

The reduction in the rating for right C6 radiculopathy was proper, and restoration of the 20 percent rating is denied.

Entitlement to a compensable rating for right C6 radiculopathy is denied.

The reduction in the rating for a cervical spine fusion scar was proper, and restoration of the 10 percent rating is denied.

Entitlement to a compensable rating for a cervical spine fusion scar is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2010); McLendon  v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.  

Service treatment records document the Veteran's January 2006 reports of nervous trouble that was attributed these symptoms to his use of Hydrocodone as well as his reports that he was hospitalized for depression in August 2001.  Post-service treatment records document a diagnosis of bipolar disorder in February 2009 and mood disorder not otherwise specified (NOS) in August 2009.  In May 2007, the Veteran reported that he had been depressed "for a long time" and that he had attempted an overdose at age 11.  He indicated that he was never happy as a child, that he always felt that there was something missing from his life and that he attempted to "blow himself up with a bomb" in high school after breaking up with his girlfriend in a November 2005 private psychological evaluation.  A July 2006 VA examiner found that the Veteran's depression had pre-existed service and opined that it could not be viewed, "in the main," as secondary to his service-connected back condition.  The Veteran has argued that his pre-existing psychiatric disorder was permanently aggravated by his service.  A new examination is therefore required to decide the Veteran's claim.

During his November 2010 hearing, the Veteran testified that he was experiencing extreme lower back pain and leg pain.  His pain level had increased since his April 2010 back surgery and he now experienced bladder problems and sleep difficulties as a result of his lumbar spine disability.  He also experienced pain that radiated into his lower extremities.  A July 2010 VA urology treatment note contained impressions of urge urinary incontinence, neurogenic detrusor overactivity and poor bladder compliance.   The August 2010 VA orthopedic examination, the most recent examination of record, reflects his reports of obstructive urology symptoms but noted that they were related to his prostate rather than his low back condition.  There were no complaints or findings related to lower extremity radiculopathy noted in the August 2010 VA orthopedic examination.

The Veteran also testified in the November 2010 hearing that he experienced constant right shoulder pain and that he had difficulty and pain when reaching in front of him or below him with his right hand.  He was right-handed.  The most recent examination was conducted in February 2008 and did not reflect his complaints of difficulty reaching.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened lumbar spine disability and right shoulder disability as well as the newly submitted VA treatment records, a the Board finds that a new orthopedic examination is warranted.

In a February 2009 substantive appeal, the Veteran stated that his service-connected disabilities make it "impossible" for him to perform any type of work, particularly physical work.  In this regard TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

He had performed physical work in the past.  An August 2010 VA orthopedic examiner noted that the Veteran had been injured at his last job and had to stop working but did not otherwise offer an opinion as whether his service-connected disabilities prevent current gainful employment.  During a November 2010 hearing, the Veteran testified that he was receiving SSA benefits due to injuries he received during service and that he was unable to continue his past work in maximum security prison corrections due to the physical demands of the job. 

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As the record does not contain such an opinion, the Board finds a remand for this development is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue the Veteran a VCAA notice letter for the remanded issues, as required under 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess/Hartman.  A copy of this notice letter should be placed into the claims file.

2.  Following completion of the above-listed development, the Veteran should be afforded a VA psychiatric examination to determine whether his current acquired psychiatric disorder, namely bipolar disorder and mood disorder, had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder, namely bipolar disorder and a mood disorder, had its onset in service.  If psychosis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of the Veteran's discharges from active duty service (i.e., February 1984, August 2003 and February 2005).  

The examiner is also asked to opine whether any current acquired psychiatric disability is at least as likely as not: (i) proximately due to, or (ii) chronically aggravated by, any service-connected disability, to include lumbar spine, cervical spine, or right shoulder disabilities. 

The examiner should also render an opinion addressing: (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner should provide a thorough rationale for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

3.  Following the completion of the development listed in items numbered one and two, the RO should afford the Veteran an examination to determine the current severity of his lumbar spine disability and right shoulder disability.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  All indicated diagnostic testing and diagnostic studies should be undertaken.

The examiner should identify all current orthopedic and neurologic manifestations of the service-connected lumbar spine disability and right shoulder disability.

The examiner should address the current ranges of motion, including whether there is pain/painful motion, weakened movement, premature/excess fatigability, incoordination or flare-ups for the lumbar spine disability and right shoulder disability.  If possible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.

The examiner should note all associated neurologic impairment as well as its severity.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities together render him incapable of securing and maintaining substantially gainful employment consistent with his educational and occupational experience.

A rationale for all opinions must also be provided.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

4.  The RO should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any claim on appeal remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
      
      
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


